OPINION — AG — IF REVENUE DURING ANY FISCAL YEAR IS INSUFFICIENT TO SATISFY BOTH THE TOTAL OF ALL GENERAL REVENUE APPROPRIATIONS FOR THAT FISCAL YEAR AND THE REVERSE REQUIREMENT CONTAINED IN 68 Ohio St. 1976 Supp., 2352 [68-2352], SUCH REVENUE MUST, UNDER ARTICLE X, SECTION 23 OKLAHOMA CONSTITUTION, BE FIRST APPLIED TO SATISFY THE APPROPRIATIONS MADE FOR THAT FISCAL YEAR. THE RESERVE PROVIDED FOR IN 68 Ohio St. 1976 Supp., 2352 [68-2352], WOULD BE ACCUMULATED FROM INCOME TAX COLLECTIONS AFTER JANUARY 1, ANNUALLY, AS PART OF THE TOTAL GENERAL REVENUE COLLECTIONS FOR THAT PERIOD, TO THE EXTENT THAT SUCH TOTAL GENERAL REVENUE COLLECTIONS EXCEED THE CASH NEEDED TO FULLY SATISFY THE MONTHY ALLOCATION OF ONE-TWELFTH OF THE TOTAL APPROPRIATIONS FOR THAT FISCAL YEAR. IN THE EVENT REVENUE IN AN AMOUNT LESS THAN ONE-TWELFTH OF THE TOTAL GENERAL REVENUE APPROPRIATIONS IS AVAILABLE FOR ALLOCATION IN ANY GIVEN MONTH OF A FISCAL YEAR, REVENUE COVERED BY THE RESERVE REQUIREMENT OF 68 Ohio St. 1976 Supp., 2352 [68-2352], MUST, UNDER ARTICLE X, SECTION 23 BE USED TO SATISFY SUCH ALLOCATION. (GERALD WEIS)